UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-33546 TERRESTAR CORPORATION (Exact name of registrant as specified in its charter) 12010 Sunset Hills Road Reston, VA 20190 (703) 483-7800 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share Series A Voting Convertible Preferred Stock (Title of each class of securities covered by this Form) None* (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) * TerreStar Corporation had Section(s) 13(a) and/or 15(d) obligations with regard to Common Stock and Series A Voting Convertible Preferred Stock for the fiscal year ended December 31, 2010. Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: Common Stock, $0.01 par value per share:177 holders Series A Voting Convertible Preferred Stock:0holders Pursuant to the requirements of the Securities Exchange Act of 1934, TerreStar Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. TERRESTAR CORPORATION Date: January 14, 2011 By: /s/ Douglas Brandon Douglas Brandon General Counsel and Secretary
